Title: Thomas Jefferson to Philip Grymes, 3 March 1810
From: Jefferson, Thomas
To: Grymes, Philip


          
            Dear Sir
             
                     Monticello 
                     Mar. 3. 1810.
          
           
		  The bearer hereof, mr Carr, is the son of mr John Carr, a neighbor of mine, resident in Charlottesville, & clerk of our District court and nephew to the mr Carrs of this neighborhood whom you probably know.
			 the
			 bearer his son having studied law partly under the direction of mr Dabney Carr, & being now ready to enter on business, proposes to try his fortune at N. Orleans. 
		   I know little of him personally, but learn in the neighborhood that he is a young man of worth & correct conduct. this consideration, as well as that of his connections highly
			 esteemed by me, will I hope apologize for my asking
			 for him your kind notice & those good offices which may befriend his entrance into business, and which are so desirable for a beginner & a stranger. the obligation will be duly acknoleged
			 by
			 Dr Sir
          
            Your most obedt servt
            
                  Th: Jefferson
          
        